I am unable to agree with the majority opinion, and therefore dissent.
May I say at the outset that I think I fully appreciate the duties and liability imposed by the statutes upon a guardian and his bondsmen, but the liability so imposed does not, in my opinion, relieve the ward, in an action against the surety on the guardian's bond, from proving the facts alleged in his complaint and not admitted.
I am of the opinion that the judgment in the instant case is not justified by the facts which were established by competent evidence, but can only be arrived at by piling presumption on presumption. *Page 292 
The claimed basis of respondent's right to recover in this action is that the guardian, Lorenzo Dow, had in his possession money belonging to the estate of Ira Grady, an insane person; that the amount of money sought to be recovered in this action was unlawfully paid out by the guardian on orders made by the superior court for Pierce county; that such money has not been returned to the guardian and that the estate of Ira Grady has been depleted to that extent; that the estate of Lorenzo Dow is insolvent and unable to account for and pay over the amount of money so unlawfully paid out, and that therefore appellant surety is liable.
Let us now see what the record shows in regard to the proof of the facts alleged.
It is admitted that there was no affirmative showing that Mr. Hanson, the former guardian of the estate of Ira Grady, ever actually turned over to Lorenzo Dow one cent belonging to Ira Grady's estate, nor is there any receipt or other affirmative showing on the part of Mr. Dow that he ever received any money belonging to the estate. However, the majority opinion states: "We are convinced from the record that Dow did receive that amount ($1,249.37), less the specified deduction ($176.81)."
The amount of the judgment herein represents the total of the money ordered to be paid by five separate orders of the superior court for Pierce county. It is not claimed that, in presenting to the court the petitions upon which the orders were based, there was any misrepresentation, and it is apparent from the record that the petitions state fairly the facts upon which the orders were based. Four of these orders directed the guardian to make loans to George Grady, adult son of Ira Grady. Only one of the petitions upon which the above orders were made was presented by the guardian, Lorenzo Dow, the other three being presented personally by George Grady or his attorney. It does not appear that Mr. Dow knew of the hearings on at least two of the petitions presented by George Grady.
There is no affirmative showing that Mr. Dow ever paid over to George Grady any money, as directed by the orders, or that George Grady ever actually received any money *Page 293 
from Dow, or that, if George Grady did receive money from Dow, he has not paid it back. Again, the majority opinion states that the circumstances shown by the record prove with more than reasonable certainty that Dow paid over to George Grady the amounts charged in respondent's complaint.
Assuming, then, that the statement last above made is correct, that in itself is not sufficient to establish liability against the estate of Lorenzo Dow or against appellant, for it is entirely possible that George Grady has repaid to the guardian the money claimed to have been paid to him pursuant to the orders. So it seems to me it must follow that, before appellant can be held liable, it must appear that the estate of Lorenzo Dow was unable to account for the money so paid out and, upon a proper demand being made, unable to pay over to Ira Grady the amounts so unlawfully paid out.
It does not appear that any demand was ever made upon any person legally entitled to represent the Dow estate for an accounting of the funds belonging to the Ira Grady estate, or for a return of the money claimed to have been unlawfully expended; and it is apparent, I think, that no such demand could have been made, because it is admitted there has been no administration of the Lorenzo Dow estate. However, apparently attempting to excuse the necessity for such a demand, it is alleged in the complaint that the estate of Lorenzo Dow was insolvent, but there is not one scintilla of evidence in the record to that effect.
It is stated in the majority opinion that, the trust having been established, it was the duty of the guardian, at the expiration of his trust, to fully account for and pay over to the proper person all of the estate of the ward remaining in his hands, and that there has not been any accounting in this case. That is true, but the reason is that Mr. Dow died, and that being the situation, the only person who could legally make such an accounting was some one appointed by the court to represent the Dow estate.
The only attempted showing by Mr. Grady of the amount of money still in the Dow estate belonging to Ira Grady, *Page 294 
or of any demand made upon the Dow estate or appellant for an accounting, was by the introduction of a report made by Mr. Dashiell, the guardian who succeeded Mr. Dow. A part of that report is quoted in the majority opinion, and will not be quoted again. All that this report shows is that Mr. Dashiell in some manner determined that the Dow estate had approximately $157.54 belonging to the Ira Grady estate,
". . . which sum said former guardian or his estate are now ready to pay to this guardian (Dashiell) upon receipt of an order exonerating said former guardianship and his bond."
Again we call attention to the fact that, at the time such report was filed by Mr. Dashiell, Mr. Dow was dead and no executor or administrator had been appointed. This being true, who then had any legal authority to so bind the Dow estate as to establish any liability of appellant?
I am firmly of the opinion respondent is not entitled to recover in this action, as he has not alleged nor do the facts show that there has ever been a settlement of the guardian's account and a determination of how much, if anything, the guardian should pay over to Ira Grady; and this, it seems to me, is not only the logical but the necessary procedure which must be followed to establish liability on the part of the surety on the guardian's bond.
I am further of the opinion that orderly procedure requires and our statutes contemplate that, in a case such as now before us, where the guardian has died without making any final account or report, in the event no executor or administrator has been appointed to administer the estate of the deceased guardian, a personal representative be appointed, and that such representative be required to account for and turn over to the proper person any property belonging to the guardianship estate coming into his hands as such administrator or executor, or if it be determined in a hearing on such account that the deceased guardian has unlawfully paid out funds of the guardianship estate, that a determination be had of the amount of such unlawful payment or payments, and that an order be entered *Page 295 
requiring that the amounts found to have been unlawfully paid out be paid over to the ward or his legal representative. Such a determination would then fix the liability on the guardian's bond.
Regardless of the authority which may be found to the contrary, I am of the opinion that this court has recognized that the death of a guardian does not change the requirement that an account of the acts of such guardian be filed.
In State ex rel. Nat. Bank of Commerce v. Frater, 18 Wn.2d 546,  140 P.2d 272, we quoted with approval the following statement found in 25 Am. Jur. 37:
"`The relation of guardian and ward is necessarily terminated by the death of either the guardian or the ward.
"`After the termination of the guardianship by any of the above-named events, any exercise of legal authority as guardian would be unauthorized and void; but it is still the duty of the guardian, or, if the termination is by his own death, of hispersonal representatives, to render an account and turn over the property in his hands to the proper person, and the guardianship continues, in a sense, to exist for that purpose only.'" (Italics mine.)
In support of my contention as to the necessity for an accounting in order to fix the liability on the guardian's bond, I call attention to the following cases:
Rouse v. Payne, 105 N.Y.S. 549, at p. 551:
"It is unnecessary to consider whether these decisions go to the extent claimed by the respondent, or are distinguishable from the case at bar, as the result of the authorities is that no action can be maintained against sureties on the bond of a general guardian until there has been an accounting before thesurrogate and a decree or order made establishing the default andthe extent of the deficiency. [Citing cases.]" (Italics mine.)
While the case of Vance v. Beattie, 35 Ark. 93, is an old case, I am of the opinion the following rule announced therein is still a sound and generally accepted rule:
"Before final settlement of the accounts of Malone as guardian, and an order of the probate court for him, or hisadministrator, to pay over to appellant as his successor in the guardianship, some balance found due his wards on such *Page 296 
settlement, appellant had no legal cause of action on the bond of Malone. [Citing cases.]" (Italics mine.)
See, also, as to the necessity of an accounting before an action can be brought to recover on the guardian's bond, Allenv. Tiffany, 53 Cal. 16.
In the case of Fitzpatrick v. National Surety Co.,148 Kan. 303, 80 P.2d 1059, 119 A.L.R. 79, the rule announced in Vancev. Beattie, supra, is cited with approval. The Fitzpatrick
case also cites with approval the following quotation fromWilkins v. Deal, 128 Neb. 78, 257 N.W. 486:
"`It could not be finally determined that the guardian was in default until there was a settlement of her account at the expiration of her trust, and no action could be maintained on the bond until such judicial settlement was had by the county court, and that court directed the guardian to pay over to the newly appointed guardian such property or funds as the court found due from her.'"
The majority opinion attempts to escape from the force of the above rule by stating that the rule is not applicable where the amount claimed is susceptible of ascertainment without an accounting. How appellant's liability could be ascertained in the instant case without an accounting and upon the record presented, I frankly admit I am unable to see.
The majority opinion also states that, under the facts shown by the record, an accounting of Dow's estate would be impracticable and impossible. Again I am at a loss to understand what there is in this record from which it could be concluded that an accounting by a personal representative of the Dow estate as to the Dow guardianship would be impracticable or impossible or futile.
For the reasons assigned, I am of the opinion the judgment should be reversed and the action dismissed.
ROBINSON and SIMPSON, JJ., concur with JEFFERS, J. *Page 297